Appeal by defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered May 22, 1978, convicting him of arson in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
There was sufficient evidence to sustain defendant’s conviction of arson in the second degree, as the testimony indicated that the building was damaged and that defendant knew that there were people present in the building when he started the fire. Defendant’s statement to the police, given after a knowing and voluntary waiver of his rights, when viewed in conjunction with the circumstantial evidence presented by the prosecution, established beyond a reasonable doubt that defendant intentionally started the fire intending to cause damage to the building, by piling up rags next to the wooden door of a storage room, holding a match to them until they started burning, and then leaving the fire unattended (see, Penal Law § 150.15; People v Kennedy, 47 NY2d 196; People v Torres, 99 Misc 2d 767). Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.